Case: 17-50843      Document: 00514490376         Page: 1    Date Filed: 05/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 17-50843                           May 29, 2018
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GABRIEL RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:16-CR-2199-3


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Gabriel Rodriguez has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Rodriguez has filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Rodriguez’s
response. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50843    Document: 00514490376     Page: 2   Date Filed: 05/29/2018


                                 No. 17-50843

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Rodriguez’s
motion for the appointment of substitute counsel is untimely and is therefore
DENIED.




                                       2